Bill by married woman against her husband for maintenance and support without divorce.
While the bill of complaint in this case could have well been broader and more specific, yet it has been repeatedly held that bills of this character need not be as full or show such fault on the part of the husband as would support a bill for divorce. Spafford v. Spafford, 199 Ala. 300, 74 So. 354, L.R.A. 1917D, 773; Rearden *Page 167 
v. Rearden, 210 Ala. 129, 97 So. 138; Cross v. Cross, 200 Ala. 21,75 So. 333.
True, the bill should charge that the husband failed or refused to support the wife. Jones v. Jones, 233 Ala. 642,173 So. 49. The present bill charges a failure to support.
The bill could have well charged that the abandonment by the husband was not caused by the fault of the complainant, but if she was to blame, that would, at most, be defensive matter.
Nor did the bill have to enter into detail as to the income of the husband.
The trial court did not commit reversible error in overruling the appellant's demurrer to the bill of complaint, and the decree of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.